Citation Nr: 0608656	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  98-07 758	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel
INTRODUCTION

The veteran served on active military duty from November 1966 
to November 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, hypervigilance, panic attacks, sleep 
impairment, and memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no 


issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the claim in this case was 
filed and initial adjudication had taken place prior to the 
enactment of the VCAA.  Thus, preadjudication notice was not 
provided nor was it possible.  The United States Court of 
Appeals for Veterans Claims (Court) did not provide a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in 
December 2003 and September 2004, the RO sent the veteran 
letters, in which he was informed of the requirements needed 
to substantiate his claims for an initial evaluation in 
excess of 30 percent disabling for PTSD, as well as notice of 
what part of that evidence he should provide, and notice of 
what part VA would attempt to obtain.  The veteran was also 
notified of the evidence received by VA.  The duty to notify 
the claimant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical and personnel records, showing service 
from November 1966 to November 1968, are of record, and his 
VA treatment records have been associated with the claims 
file.  The veteran has provided authorizations, and his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for VA examinations, and they were accorded him in 
August 1995, February 1999, and June 2005.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U. S. Vet. App. March 3, 2006).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in September 1996, and a 30 percent disability rating 
was assigned effective February 27, 1995, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  This 
rating contemplates PTSD that is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as depressed mood; 
anxiety; suspiciousness; weekly or less often panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, recent events.  Id.

Assignment of a 50 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

On all examinations of record, the veteran was alert and 
fully oriented.  While the veteran's affect was found to be 
occasionally depressed, as noted in the October 1998 VA 
treatment record, it was usually congruent and appropriate to 
the situation.  At no time was the veteran found to have a 
flattened affect.  There was no evidence that the veteran had 
circumstantial, circumlocutory, or stereotyped speech.  
Throughout the record, it was noted that the veteran's speech 
was fully normal, prompting VA mental health professionals in 
January 1995, February 1999, and June 2005 to declare his 
speech logical, focused, and coherent.  

There was no evidence of delusions or hallucinations on VA 
examination in February 1995, or on private examinations in 
August 1997 or May 1999.  It was also not shown that the 
veteran had difficulty in understanding complex commands.  On 
examination, the veteran was found by the August 1997 private 
examiner to be highly intelligent, by the February 1999 VA 
examiner to be articulate, with a good vocabulary, and by the 
June 2005 VA examiner to be intellectually very capable.  His 
thought process was always deemed to be normal, if not 
insightful and logical.  

The record does reflect that the veteran experienced some 
memory loss.  However, overall, the evidence shows that any 
memory loss present is mild.  On VA examination in February 
1995, mild memory loss was noted to be related to depression, 
not PTSD.  On private examination in August 1997, the veteran 
was also found to have memory loss, but not to any 
significant extent.  Finally, although the veteran reported 
on VA examination in August 2005 that he experienced memory 
loss, the examiner concluded that it was not true memory 
loss, but distractibility.  

The overall evidence of record does not show that the veteran 
has impaired judgment.  On VA examination in February 1995 
and VA treatment records through February 1996, the veteran's 
judgment was noted to be good.  In August 1997, a private 
evaluator found the veteran's judgment to be normal, and in 
October 1998, VA treatment records concluded that his 
judgment was fair.  Although the VA examiner in February 1999 
noted that he veteran had intermittent explosive behavior, it 
was found not to appear to have a significant effect on his 
daily functioning.  Finally, the October 2004 private 
examination report noted that the veteran subjectively 
reported impaired judgment in conversations with his 
supervisors.  Although the veteran noted that he was fired in 
1999 as the director of a non-profit organization, the record 
does not reflect that this was more than an isolated 
incident.  

The veteran has never been shown to have impaired abstract 
thinking; it was always found to be normal, as evidenced by 
the August 1997 private evaluation report.  The veteran's 
primary disturbances of motivation and mood have been 
demonstrated as anxiety and depression.  The evidence of 
record shows that he had an anxious mood, as indicated by the 
February 1995 VA examiner, and to be constantly anxious, by 
the June 2005 VA examiner.  It was also noted by the February 
1995 VA examiner, as well as the August 1997 private 
examiner, that he had a depressed mood.  However, it was 
concluded by the June 2005 VA examiner that the veteran did 
not have a true mood disorder; VA treatment records dated in 
2004 and 2005 show that the veteran was ambitious and 
motivated. 

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 30 percent evaluation.  
The GAF score assigned by the August 1995 VA examiner, and 
part of the basis for the initial 30 percent disabling 
evaluation, was 42.  A GAF score of 41 to 50 indicates 
serious symptoms, such as suicidal ideation and/or severe 
obsessional rituals, or serious impairment in social or 
occupational functioning, such as having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  This 
assessment may have reflected that at the time of the 
evaluation, the veteran was in the process of divorcing his 
first wife and initiating intensive psychotherapy.  However, 
beginning in August 1997, and continuing through August 2005, 
the veteran's private and VA psychiatric evaluation reports 
show assignment of GAF scores between 60 and 75.  A GAF score 
of 51 to 60 indicates moderate symptoms, such as flat affect 
and circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends, conflicts with peers or co-
workers.  Id.  A GAF score of 61 to 70 indicates mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.

The veteran reported in 2005 that he had been continuously 
employed throughout his life.  As noted above, the veteran 
indicated that he was fired from a position in a nonprofit 
organization after 5 years, for anger outbursts.  However, he 
has been employed by the state government for the last 13 
years.  He reported missing approximately 1 day out of 5, due 
to panic attacks, but that he was in good standing in his 
job.  Further, although domestic violence resulted in the 
dissolution of his first marriage which lasted 25 years, he 
has been currently married for 3 years, and reported a good 
relationship with his wife. 

The veteran reports experiencing panic attacks more than once 
per week; however, the criteria for a rating in excess of 
that currently assigned requires a finding of occupational 
and social impairment with reduced reliability and 
productivity.  Manifestations of the veteran's PTSD, to 
include panic attacks of more than once a week, do not show 
such impairment of occupational and social functioning.  

As noted above, the initial 30 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection for PTSD.  After review of the evidence, there is 
no medical evidence of record that would support a rating in 
excess of 30 percent for PTSD at any time subsequent to the 
effective date for service connection, February 27, 1995.  
Although the veteran's symptomatology has evolved over the 
course of the appeal period, objective documentation makes it 
evident that the severity of his PTSD has not increased over 
that time.  As such, there is no evidence that staged ratings 
are required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the medical evidence of record does not show 
that the veteran's PTSD has resulted in occupational and 
social impairment with reduced reliability and productivity.  
For those reasons, the Board finds that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 30 percent for PTSD.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent disabling for 
service-connected PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


